                                                                                            DIANA S. EBRON, ESQ.
                                                                                        1   Nevada Bar No. 10580
                                                                                            E-mail: diana@kgelegal.com
                                                                                        2   JACQUELINE A. GILBERT, ESQ.
                                                                                            Nevada Bar No. 10593
                                                                                        3   E-mail: jackie@kgelegal.com
                                                                                            KAREN L. HANKS, ESQ.
                                                                                        4   Nevada Bar No. 9578
                                                                                            E-mail: karen@kgelegal.com
                                                                                        5   KIM GILBERT EBRON
                                                                                            fka Howard Kim & Associates
                                                                                        6   7625 Dean Martin Drive, Suite 110
                                                                                            Las Vegas, Nevada 89139
                                                                                        7   Telephone: (702) 485-3300
                                                                                            Facsimile: (702) 485-3301
                                                                                        8   Attorneys for SFR Investments Pool 1, LLC
                                                                                        9                                 UNITED STATES DISTRICT COURT
                                                                                       10                                          DISTRICT OF NEVADA
                                                                                       11   WELLS FARGO BANK, N.A., AS TRUSTEE                    Case No.: 2:17-cv-01887-MMD-NJK
                                                                                            FOR BANC OF AMERICA MORTGAGE
                                                                                       12   SECURITIES MORTGAGE PASS THRU                         STIPULATION AND ORDER TO
                                                                                            CERTIFICATES SERIES 2005-3,
               7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                                                                  EXTEND RESPONSE DEADLINE
KIM GILBERT EBRON




                                                                                       13
                                                   (702) 485-3300 FAX (702) 485-3301
                    LAS VEGAS, NEVADA 89139




                                                                                                                     Plaintiff,
                                                                                       14                                                                      (FIRST REQUEST)
                                                                                            vs.
                                                                                       15
                                                                                            THE SPRINGS AT CENTENNIAL RANCH
                                                                                       16   HOMEOWNERS ASSOCIATION; and SFR
                                                                                       17   INVESTMENTS POOL 1, LLC,

                                                                                       18                            Defendants.

                                                                                       19            SFR INVESTMENTS POOL 1, LLC (“SFR”) and WELLS FARGO BANK, N.A., AS

                                                                                       20   TRUSTEE FOR BANC OF AMERICA MORTGAGE SECURITIES MORTGAGE PASS THRU

                                                                                       21   CERTIFICATES SERIES 2005-3’s (“Wells Fargo”), by and through their respective counsel,

                                                                                       22   hereby stipulate and agree to the following:

                                                                                       23         1. On March 23, 2020, Wells Fargo filed a Motion to Alter or Amend Order re Dispositive

                                                                                       24            Motions and Judgment. [ECF No. 100]

                                                                                       25         2. The deadline for SFR to file a Response is April 6, 2020.

                                                                                       26         3. Due to COVID 19, the parties agree that SFR shall have until April 8, 2020 to file its

                                                                                       27            Response.

                                                                                       28         4. This is the first request for an extension and is not intended to cause any delay or prejudice


                                                                                                                                              -1-
                                                                                        1         to any party.

                                                                                        2
                                                                                            DATED this 6th        day of April, 2020.    DATED this 6th      day of April, 2020.
                                                                                        3
                                                                                            KIM GILBERT EBRON                            AKERMAN LLP
                                                                                        4
                                                                                            /s/ Karen L. Hanks                           /s/ Jamie K. Combs
                                                                                        5   KAREN L. HANKS, ESQ.                         MELANIE D. MORGAN, ESQ.
                                                                                            Nevada Bar No. 9578                          Nevada Bar No. 8215
                                                                                        6   7625 Dean Martin Drive, Suite 110            JAMIE K. COMBS, ESQ.
                                                                                            Las Vegas, Nevada 89139                      Nevada Bar No. 13088
                                                                                        7   Attorneys for SFR Investments Pool 1, LLC    1635 Village Center Circle, Suite 200
                                                                                                                                         Las Vegas, NV 89134
                                                                                        8                                                Attorneys for Wells Fargo Bank, N.A., as
                                                                                                                                         trustee for Banc of America Mortgage
                                                                                        9                                                Securities Mortgage Pass Thru Certificates
                                                                                                                                         Series 2005-13
                                                                                       10

                                                                                       11

                                                                                       12
               7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                       13
                                                   (702) 485-3300 FAX (702) 485-3301
                    LAS VEGAS, NEVADA 89139




                                                                                                                                         IT IS SO ORDERED.
                                                                                       14

                                                                                       15                                                UNITED STATES DISTRICT JUDGE
                                                                                       16
                                                                                                                                         DATED: April 6, 2020
                                                                                       17

                                                                                       18

                                                                                       19

                                                                                       20
                                                                                       21

                                                                                       22

                                                                                       23

                                                                                       24

                                                                                       25

                                                                                       26

                                                                                       27

                                                                                       28

                                                                                                                                        -2-
